Gibson, P. J.
Appeal by claimant from a decision of the Unemployment Insurance Appeal Board which held him ineligible to receive benefits for failure to file a valid original claim in that he did not have at least 20 weeks of covered employment in his base period. The board found incredible, as it was warranted in doing, claimant’s contention that he was employed by his daughter for 23 weeks at a salary of $50 per week as a door-to-door salesman of costume jewelry. Deci*631sion affirmed, without costs. Herlihy, Reynolds, Aulisi and Staley, Jr., JJ., concur with Gibson, P. J.